Exhibit 10.1


TIME‑BASED RESTRICTED STOCK UNIT AGREEMENT
(Time‑Based Vesting)
THIS TIME‑BASED RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made
effective after the close of business on the «__» day of «______», 2020 (the
“Effective Date”), between Christopher & Banks Corporation, a Delaware
corporation (the “Company”), and «Name» (“Employee”), an employee of the Company
or one of its subsidiaries.
1.    Award.
(a)    Grant of Restricted Stock Units. Pursuant to the Christopher & Banks
Corporation 2018 Stock Incentive Plan (the “Plan”), «TB_Units» restricted stock
units (the “Restricted Stock Units”) representing the right to receive shares of
the Company’s common stock, par value $0.01 per share (“Common Stock”)
corresponding to such Common Stock, shall be issued as hereinafter provided in
Employee’s name, subject to certain restrictions thereon (the “Award”).
(b)    Conditions to Issuance. The Restricted Stock Units shall be issued upon
(i) acceptance of this Agreement by Employee and (ii) satisfaction of the
conditions of this Agreement. To accept the Agreement, Employee must sign and
return this Agreement to the Company’s Legal Department within forty‑five (45)
days of the Effective Date.
(c)    Plan Controls. Employee hereby agrees to be bound by all of the terms and
provisions of the Plan, including any which may conflict with those contained in
this Agreement. The Plan is hereby incorporated by reference into this
Agreement, and this Agreement is subject in all respects to the terms and
conditions of the Plan. In the event of any conflict between this Agreement and
the Plan, the terms of the Plan shall control. Except as otherwise defined
herein, capitalized terms contained in this Agreement shall have the same
meaning as set forth in the Plan.
2.    Rights and Restrictions With Respect to Restricted Stock Units. Employee
hereby accepts the Restricted Stock Units when issued and agrees with respect
thereto as follows:
(a)    Forfeiture Restrictions. Except as otherwise provided in the Plan or this
Agreement, neither the Restricted Stock Units nor the underlying shares of
Common Stock to which the units relate, may be sold, assigned, hypothecated or
transferred (including without limitation, transfer by gift or donation) until
the lapse of the applicable Forfeiture Restrictions (as hereinafter defined).
Restricted Stock Units granted to Employee shall be credited to a book‑keeping
account in Employee’s name. This account shall be a record of book‑keeping
entries only and shall be utilized solely as a device for the measurement and
determination of the number of shares of Common Stock to be issued to Employee
in settlement of the Restricted Stock Units pursuant to this Agreement. Except
as provided in subsection (b) of this Section 2, in the event of termination of
Employee’s employment with the Company or employing subsidiary for any reason,
Employee shall, for no consideration, immediately forfeit to the Company all
Restricted Stock Units to the extent then subject


1



--------------------------------------------------------------------------------



to the Forfeiture Restrictions. The prohibition against transfer and the
obligation to forfeit and surrender Restricted Stock Units to the Company upon
termination of employment are herein referred to as the “Forfeiture
Restrictions.”
(b)    Lapse of Forfeiture Restrictions.
(i)    Vesting Schedule. The Forfeiture Restrictions shall lapse as to the
Restricted Stock Units in accordance with the following schedule, provided that
Employee has been continuously employed by the Company (or any subsidiary of the
Company) from the date of this Agreement through the lapse date:
Lapse Date or Dates
Number of
Restricted Stock Units as to Which Forfeiture
Restrictions Lapse on Such Dates
[Anniversary Year 1]
[one‑third]
[Anniversary Year 2]
[one‑third]
[Anniversary Year 3]
[one‑third]



If the number of Restricted Stock Units is not equally divisible, the number of
Restricted Stock Units scheduled to vest for a given tranche shall be rounded up
to the nearest whole number as necessary to avoid a fractional vested unit, and
a corresponding reduction shall be made to the number of units in the last
tranche scheduled to vest.
(ii)    Change‑in‑Control, Death or Disability. Notwithstanding the provisions
in Section 2(b)(i), the Forfeiture Restrictions shall lapse as to all of the
Restricted Stock Units on the earlier of (x) the occurrence of a
Change‑in‑Control, as defined below (with such Forfeiture Restrictions lapsing
immediately prior to the consummation of the Change‑in‑Control, provided that
the consummation subsequently occurs), or (y) the date Employee’s employment
with the Company is terminated by reason of Death or Disability (as defined
below).
(iii)    Retirement. Notwithstanding the provisions in Section 2(b)(i), in the
event Employee’s employment is terminated by reason of Retirement (as defined
below) the Forfeiture Restrictions shall lapse as follows.
(A)    If Retirement is prior to the first (1st) anniversary of the date of
grant, the Forfeiture Restrictions shall lapse as to the number of Restricted
Stock Units determined proportionately (rounded up to the nearest whole number)
by dividing the number of days from the date of grant through Retirement by the
total number of days from the date of grant through the last scheduled vesting
date in Section 2(b)(i) above and multiplying the quotient by the total number
of Restricted Stock Units granted.
(B)    If Retirement is on or after the first (1st) anniversary of the date of
grant but prior to the second (2nd) anniversary of the date of grant, the


2



--------------------------------------------------------------------------------



Forfeiture Restrictions shall lapse as to two‑thirds (2/3) of the Restricted
Stock Units granted above (rounded up to the nearest whole number) including
units that have already vested; or
(C)    If Retirement is on or after the second (2nd) anniversary of the date of
grant, the Forfeiture Restrictions shall lapse as to all of the Restricted Stock
Units, including units that have already vested.
(c)    Shareholder Rights; Dividend Equivalents. The Restricted Stock Units do
not entitle Employee to any rights of a stockholder of the Company with respect
to shares of Common Stock underlying the Restricted Stock Units until such
shares have been issued to Employee upon settlement of the Restricted Stock
Units. Without limiting the foregoing and for avoidance of doubt, Employee’s
Restricted Stock Units shall not have any equivalent right to any cash dividends
or other cash distributions as are distributed to stockholders of the Company
with respect to shares of Common Stock underlying the Restricted Stock Units.
(d)    Settlement, Issuance and Custody of Certificates. Upon the expiration of
the Forfeiture Restrictions, the Company shall cause to be issued to Employee,
or to Employee’s estate in the event of Employee’s death, one (1) share of
Common Stock in payment and settlement of each vested Restricted Stock Unit. The
Company shall cause the shares of Common Stock issuable in connection with the
vesting of any such Restricted Stock Units to be issued (following payment of
the applicable withholding taxes pursuant to Section 3 hereof) as soon as
practicable after the lapse of Forfeiture Restrictions, but in all events no
later than 30 days after such lapse, and Employee shall have no power to affect
the timing of such issuance. The Company shall cause the shares of Common Stock
to be issued (less any shares withheld to pay taxes) in Employee’s name, either
by book‑entry registration (i.e., electronic delivery) or issuance of a stock
certificate or certificates. Notwithstanding any other provisions of this
Agreement, the issuance or delivery of any shares of Common Stock may be
postponed for such period of time as may be required to comply with the
applicable requirements of any national securities exchange or laws. The Company
shall not be obligated to issue or deliver any shares of Common Stock if the
issuance or delivery thereof shall constitute a violation of any provision of
any law or of any regulation of any governmental authority or any national
securities exchange.
If Employee has attained or will attain Retirement Age (as defined below) prior
to the lapse of the Forfeiture Restrictions applicable to Restricted Stock
Units, such Restricted Stock Units shall be treated as “deferred compensation”
subject to section 409A of Code. In such case, if those Restricted Stock Units
vest and become payable on account of Employee’s Retirement, the Restricted
Stock Units shall not become payable (even though non‑forfeitable) unless and
until Employee incurs a “separation from service” as defined in Treasury
Regulations promulgated under section 409A of the Code. In addition, if Employee
is a Specified Employee, payment on account of separation from service hereunder
shall be made as of the date that is six (6) months following Employee’s
separation from service (or, if earlier, upon Employee’s death).
3.    Income Tax Matters. In order to comply with all applicable federal, state
or local income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal, state or local payroll,
withholding, income or other taxes, which are the


3



--------------------------------------------------------------------------------



sole and absolute responsibility of Employee, are withheld or collected from
Employee. In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee under the Plan, Employee may elect to satisfy
Employee’s tax withholding obligations arising from the receipt of, or the lapse
of restrictions relating to, the Restricted Stock Units, by (i) delivering cash,
a check (bank check, certified check or personal check) or a money order payable
to the Company, (ii) having the Company withhold a portion of the shares of
Common Stock otherwise to be delivered having a Fair Market Value equal to the
amount of such taxes, (iii) delivering to the Company shares of Common Stock,
other than shares covered by this Agreement, that have been held by Employee for
more than six (6) months having a Fair Market Value equal to the amount of such
taxes, or (iv)  if approved by the Committee, a combination of the methods
described above. If the number of shares of Common Stock to be delivered to
Employee is not a whole number, then the number of shares of Common Stock shall
be rounded down to the nearest whole number. Employee’s election regarding
satisfaction of withholding obligations must be made on or before the date that
the amount of tax to be withheld is determined. If not so determined by
Employee, the Company shall withhold shares as described in Section 3(ii) above.
4.    Employment Relationship. Nothing in this Agreement shall be construed as
constituting a commitment, guaranty, agreement, or understanding of any kind or
nature that the Company or its subsidiaries shall continue to employ the
Employee, and this Agreement shall not affect in any way the right of the
Company or any of its subsidiaries to terminate the employment of Employee. For
purposes of this Agreement, Employee shall be considered to be in the employment
of the Company as long as Employee remains an employee of any entity that is
part of the Company Group (as defined below), any successor corporation or a
parent or subsidiary corporation of the Company or any successor corporation.
Any question as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Committee, or its delegate, as appropriate, and its determination shall be
final.
5.    Restrictive Covenants and Remedies; Recoupment. By accepting the Award,
Employee specifically agrees to the restrictive covenants contained in this
Section 5 (the “Restrictive Covenants”) and Employee agrees that the Restrictive
Covenants and the remedies described below are reasonable and necessary to
protect the legitimate interests of the Company Group.
(a)    Confidentiality. In consideration of the Award, Employee acknowledges
that the Company Group operates in a competitive environment and has a
substantial interest in protecting its Confidential Information, and Employee
agrees, during her or his employment with the Company Group and thereafter, to
maintain the confidentiality of the Company Group’s Confidential Information and
to use such Confidential Information for the exclusive benefit of the Company
Group.
(b)    Non‑Compete. During Employee’s employment, Employee shall not plan,
organize or engage in any business competitive with the Company Group or any
product or service marketed or planned for marketing by the Company Group or
assist or work with any other person or entity to do so.
During Employee’s employment and for twelve months thereafter (the “Restricted
Period”), Employee shall not, without the prior written permission of the
Company’s Board, (i) directly or indirectly engage in activities with a
Competitor, or (ii) own (whether as a


4



--------------------------------------------------------------------------------



shareholder, partner or otherwise, other than as a 1% or less shareholder of a
publicly held company) any interest in a Competitor, or (iii) be connected as an
officer, director, advisor, consultant, agent or employee or participate in the
management of any Competitor. If Employee is interested in pursuing any activity
that may violate this provision, the Company encourages Employee to bring that
situation to the Company’s attention so that the parties can consider and
discuss in advance whether Employee’s proposed activity would violate this
provision and/or whether some accommodation might be possible that would allow
Employee to engage in such activity while still protecting the Company’s
legitimate interests.
(c)    Non‑Solicitation. During Employee’s employment and for the Restricted
Period, Employee shall not solicit, entice, encourage, or induce (or attempt to
do so, directly or indirectly), any employee of the Company to leave or
terminate his or her employment with the Company or to establish a relationship
with a Competitor. This Section 5(c) shall apply to the then‑current employees
of the Company Group and any individual who was employed by the Company at any
time in the forty‑five (45) day period immediately prior to Employee’s last day
of employment with the Company Group.
(d)    Non‑Interference. During Employee’s employment and for the Restricted
Period, Employee shall not solicit, engage, or induce (or attempt to do so,
directly or indirectly) any vendor, supplier, sales agent or buying agent of the
Company Group to commence work on behalf of, or to establish a relationship
with, a Competitor or to sever or materially alter his/her/its relationship with
a member of the Company Group. The post‑termination obligations of this
Section 5(d) shall apply to the vendors, suppliers, sales agents and buying
agents of the Company Group as of the date of Employee’s termination and at any
time in the one‑year period immediately prior to Employee’s termination date.
(e)    Non‑Disparagement. During Employee’s employment and for the Restricted
Period, Employee promises and agrees not to disparage the Company Group and the
Company Group’s officers, directors, employees, products or services.
(f)    Partial Invalidity. If any portion of this Section 5 is determined by an
arbitrator or a court to be unenforceable in any respect, it shall be
interpreted to be valid to the maximum extent for which it reasonably may be
enforced, and enforced as so interpreted, all as determined by such arbitrator
or court in such action. Employee acknowledges the uncertainty of the law in
this respect and expressly stipulates that this Agreement is to be given the
construction that renders its provisions valid and enforceable to the maximum
extent (not exceeding its express terms) possible under applicable law.
(g)    Remedy for Breach. Employee agrees that a breach of any of the
Restrictive Covenants would cause material and irreparable harm to the Company
Group that would be difficult or impossible to measure, and that monetary
damages for any such harm would, therefore, be an inadequate remedy.
Accordingly, Employee agrees that if Employee breaches any Restrictive Covenant,
the Company Group shall be entitled, in addition to and without limitation upon
all other remedies the Company Group may have under this Agreement, at law or
otherwise, to obtain injunctive or other appropriate equitable relief, without
bond or other security, including but not limited to restraining any such breach
through arbitration or litigation. Employee further agrees that the duration


5



--------------------------------------------------------------------------------



of the Restrictive Covenant shall be extended by the same amount of time that
Employee is in breach of that Restrictive Covenant.
(h)    Clawback and Recovery.
(1)    In the event that Employee breaches any of the Restrictive Covenants in
Sections 5(a)-(e), in addition to its Remedies under Section 5(g), the Company,
in its sole discretion, may take one or more of the following actions with
respect to Employee’s Award (and shall, in any event, take all action required
by applicable law):
(A)    cause the immediate forfeiture of the then unvested portion of Employee’s
Award,
(B)    require Employee to immediately return to the Company any shares issued
under the Award that, in each case, are still under Employee’s control; and
(C)    require Employee promptly to pay to the Company an amount equal to the
Fair Market Value of all shares included in Employee’s Award that are no longer
under Employee’s control (as measured on the vesting date of any such shares).
(2)    The Committee shall have sole discretion to determine what constitutes
the conduct described in Sections 5(a)‑(e) above.
(3)    In addition to the Company’s rights set forth above, Employee agrees that
the Award, and the value of any portion of that Award no longer under his or her
control, shall be subject to recovery or other penalties pursuant to (i) any
Company clawback policy, as may be adopted or amended from time to time, or
(ii) any applicable law, rule or regulation or applicable stock exchange rule,
including without limitation, the Sarbanes‑Oxley Act of 2002 and the Dodd‑Frank
Wall Street Reform and Consumer Protection Act.
(i)    Conflicts with Any Severance Agreement. If Employee has a severance
agreement with the Company which contains provisions similar to those in
Section 5 of this Agreement, the provisions in Section 5 of this Agreement shall
govern, in case of conflict between such agreements.
6.    Consultation with Tax Advisors. Employee also acknowledges that the grant,
vesting or any payment with respect to the Award, and the sale or other taxable
disposition of the shares acquired as a result of the Award may have tax
consequences under federal, state, local or international tax laws. Employee
further acknowledges that he or she is relying solely on his or her own
professional tax and investment advisors with respect to any and all such
matters (and is not relying, in any manner, on the Company or any of its
employees or representatives). Employee understands and agrees that any and all
tax consequences resulting from the Award and its grant, vesting or any payment
with respect thereto, and the sale or other taxable disposition of the shares
acquired pursuant to the Award,


6



--------------------------------------------------------------------------------



are solely his or her responsibility without any expectation or understanding
that the Company or any of its employees or representatives will pay or
reimburse him or her for such taxes.
7.    Committee’s Powers. No provision contained in this Agreement shall in any
way terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, in a delegate to the extent of such delegation, pursuant to the
terms of the Plan or resolutions adopted in furtherance of the Plan, including,
without limitation, the right to make certain determinations and elections with
respect to the Restricted Stock Units.
8.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all lawful successors to Employee
permitted under the terms of the Plan.
9.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without reference to the
principles of conflicts of laws.
10.    Arbitration. Employee and the Company agree that any controversy, claim
or dispute arising out of or relating to this Agreement (other than Section 5
hereof) or the breach of any of its terms shall be resolved by final and binding
arbitration under the Employment Arbitration Rules and Mediation Procedures of
the American Arbitration Association, or other neutral arbitrator and rules as
mutually agreed to by Employee and the Company. Nothing in this Section 10 shall
preclude the Company from pursuing a court action to obtain a temporary
restraining order or a preliminary injunction relating to the alleged breach of
any of the Restrictive Covenants set forth in Section 5. The agreement to
arbitrate shall continue in full force and effect despite the expiration or
termination of this Award or Employee’s employment relationship with the Company
or any of its Affiliates. Employee and the Company agree that any award rendered
by the arbitrator must be in writing and include the findings of fact and
conclusions of law upon which it is based, shall be final and binding and that
judgment upon the final award may be entered in any court having jurisdiction
thereof. The arbitrator may grant any remedy or relief that the arbitrator deems
just and equitable, including any remedy or relief that would have been
available to Employee or the Company or any of its Affiliates had the matter
been heard in court. All expenses of arbitration, including the required travel
and other expenses of the arbitrator and any witnesses, and the costs relating
to any proof produced at the direction of the arbitrator, shall be borne equally
by Employee and the Company unless otherwise mutually agreed or unless the
arbitrator directs otherwise in the award. The arbitrator’s compensation shall
be borne equally by Employee and the Company unless otherwise mutually agreed in
writing or the law provides otherwise.
11.    Definitions.
(a)    “Cause” for purposes of this Agreement shall mean (A) if Employee is a
party to an employment, severance (or similar) agreement with the Company or any
employing subsidiary of the Company that defines the word “cause” (or similar
term), then Cause for purposes of this Agreement shall have the meaning ascribed
to it under that agreement; and (B) if there is no such agreement or definition,
Cause shall mean (i) any fraud, misappropriation or embezzlement by Employee in
connection with or affecting the business of the Company Group, (ii) any
conviction of


7



--------------------------------------------------------------------------------



(including any plea of guilty or no content to) a felony or a gross misdemeanor
by Employee, (iii) any gross neglect or persistent neglect by Employee to
perform the duties assigned to Employee or any other act that can be reasonably
expected to cause substantial economic or reputational injury to the Company
Group, (iv) any material breach of Section 10 of this Agreement, or (v) any
material violation of the Company Group’s written policies, procedures or the
Company’s Code of Conduct.
(b)    “Change‑in‑Control” for purposes of this Agreement shall mean a
Change‑in‑Control as defined in Section 2(g) of the Plan.
(c)    “Competitor” means any of the following women’s specialty apparel
companies: Ascena Retail Group, Inc.; Chicos FAS, Inc.; Coldwater Creek, Inc.;
J. Jill, Inc.; RTW Retailwinds, Inc.; and The Talbots, Inc. as well as any other
company where the percent of such company’s annual revenues for their most
recently completed fiscal year associated with sales of women’s apparel and
accessories to the Company’s customer demographic exceeds 25% of such company’s
overall annual revenues for that fiscal year. “Competitor” shall also include:
(x) all divisions, subsidiaries, affiliates and successors in interest of the
stores or legal entities identified in this Section 11(c); and (y) any person,
business, or entity where a substantial portion of Employee’s duties involve
providing advice, consultation, products or services to any of the entities or
their affiliates identified in this Section 11(c).
(d)    “Company Group” means collectively Christopher & Banks Corporation and
its subsidiaries.
(e)    “Confidential Information” means any and all information in whatever
form, whether written, electronically stored, orally transmitted or memorized
relating to trade secrets, customer lists, records and other information
regarding customers, financial information, records, ledgers and information,
purchase orders, agreements and related data, business development and strategic
plans, products and technologies, manufacturing costs, sales and marketing
plans, personnel and employment records, files, data and policies (regardless of
whether the information pertains to Employee or other employees of the Company
Group), business operations and related data, formulae, and computer records,
know‑how, research, technical information, copyrighted material, and any other
confidential or proprietary data and information which Employee encounters
during employment, all of which are held, possessed and/or owned by the Company
Group and all of which are used in the operations and business of the Company
Group. Confidential Information does not include information which is or becomes
generally known within the Company Group’s industry through no act or omission
by Employee or is publicly disclosed by the Company Group.
(f)    “Disability” shall mean any physical or mental condition which would
qualify Employee for a disability benefit under any long‑term disability plan
then maintained by the Company or the employing subsidiary.
(g)    “Retirement” shall mean Employee’s voluntary or involuntary (other than
for Cause) termination of his or her employment relationship with the Company at
or after attainment of Retirement Age.


8



--------------------------------------------------------------------------------



(h)    “Retirement Age” shall mean the sum of Employee’s age and number of full
years of employment with the Company Group equals or exceeds sixty‑five (65),
with a minimum age of fifty‑five (55) and a minimum of five (5) years of
service.
12.    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof or thereof.
13.    Notices. For purpose of this Agreement, notices and all other
communications provided for or contemplated by the Agreement, shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed via United States certified or registered mail, return receipt
requested, postage prepaid, and addressed, in the case of the Company, to the
Company at:
2400 Xenium Lane North
Plymouth, Minnesota 55441
Attention: General Counsel


and in the case of Employee, to Employee at the most current address shown on
the Company Group’s employment records. Either party may designate a different
address by giving written notice of change of address in the manner provided
above, except that notices of change of address shall be effective only upon
receipt.


14.    Exchange of Shares in Corporate Transactions. If, pursuant to any
reorganization, sale or exchange of assets, consolidation or merger, outstanding
Common Stock of the Company is or would be exchanged for other securities of the
Company or of another corporation which is a party to such transaction, or for
property, this Option shall apply to the securities or property into which the
Common Stock covered hereby would have been changed or for which such Common
Stock would have been exchanged had such Common Stock been outstanding at the
time.
15.    Electronic Delivery of Shares. Employee hereby consents and agrees to the
electronic delivery of shares of the Company’s Common Stock per the terms of
this Agreement.
16.    Consent to Collection/Processing/Transfer of Personal Data. Pursuant to
applicable personal data protection laws, the Company hereby notifies Employee
of the following in relation to Employee’s personal data and the collection,
use, processing and transfer of such data in relation to the Company’s grant of
this Award and Employee’s participation in the Plan. The collection, use,
processing and transfer of Employee’s personal data is necessary for the
Company’s administration of the Plan and Employee’s participation in the Plan,
and Employee’s denial and/or objection to the collection, use, processing and
transfer of personal data may affect Employee’s participation in the Plan. As
such, Employee hereby voluntarily acknowledges and consents (where required
under applicable law) to the collection, use, processing and transfer of
personal data as described in this paragraph.
The Company holds certain personal information about Employee, including
Employee’s name, home address, email address and telephone number, date of
birth, social security number,


9



--------------------------------------------------------------------------------



passport number or other employee identification number, salary, nationality,
job title, any shares of Common Stock or directorships held in the Company,
details of all stock awards or any other entitlement to shares of Common Stock
awarded, canceled, purchased, vested, unvested or outstanding in Employee’s
favor, for the purpose of managing and administering the Plan (“Data”). Data may
be provided by Employee or collected, where lawful, from third parties, and the
Company will process Data for the exclusive purpose of implementing,
administering and managing Employee’s participation in the Plan. Data processing
will take place through electronic and non‑electronic means according to logics
and procedures strictly correlated to the purposes for which Data are collected
and with confidentiality and security provisions as set forth by applicable laws
and regulations in the United States.
The Company will transfer Data within the Company organization as necessary for
the purpose of implementation, administration and management of Employee’s
participation in the Plan, and the Company may further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. Employee hereby authorizes (where required under
applicable law) them to receive, possess, use, retain and transfer Data, in
electronic or other form, for purposes of implementing, administering and
managing Employee’s participation in the Plan, including any requisite transfer
of such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of Common Stock on Employee’s behalf to a broker or
other third party with whom Employee may elect to deposit any shares of Common
Stock acquired pursuant to the Plan.
Employee may, at any time, exercise his or her rights provided under applicable
personal data protection laws, which may include the right to (a) obtain
confirmation as to the existence of Data, (b) verify the content, origin and
accuracy of Data, (c) request the integration, update, amendment, deletion, or
blockage (for breach of applicable laws) of Data, and (d) to oppose, for legal
reasons, the collection, processing or transfer of Data which is not necessary
or required for the implementation, administration and/or operation of the Plan
and Employee’s participation in the Plan. Employee may seek to exercise these
rights by contacting the Company’s Legal Department.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the date first above written.
CHRISTOPHER & BANKS CORPORATION


By:                             
«Name»
Title:                             


EMPLOYEE


Signed:                             
«Name»






10

